t c memo united_states tax_court peter milton joseph and ella joseph deceased petitioners v commissioner of internal revenue respondent docket no filed date peter milton joseph pro_se jason w anderson for respondent memorandum findings_of_fact and opinion goldberg special_trial_judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure and an accuracy-related_penalty in the amount of dollar_figure pursuant to sec_6662 for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether petitioners are entitled to claim a deduction for medical and dental expenses in the amount of dollar_figure whether petitioners are entitled to claim a deduction for real_estate_taxes in the amount of dollar_figure whether petitioners are entitled to claim a deduction for home mortgage interest in the amount of dollar_figure whether petitioners are entitled to claim miscellaneous deductions in the amount of dollar_figure whether petitioners failed to report in their gross_income an individual_retirement_account ira distribution in the amount of dollar_figure and whether petitioners are subject_to an accuracy-related_penalty pursuant to sec_6662 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in chicago illinois on the date the petition was filed in this case peter milton joseph appeared before the court and presented petitioners’ case ella joseph did not appear references to petitioner are to peter milton joseph for taxable_year petitioners filed a joint federal_income_tax return which included a schedule a itemized_deductions during the year in issue petitioners were married and resided in chicago illinois on their jointly filed tax_return petitioners reported wage income of dollar_figure interest_income of dollar_figure and taxable social_security_benefits of dollar_figure petitioners did not report any ira distribution income on their jointly filed tax_return petitioners reported adjusted_gross_income of dollar_figure and claimed schedule a itemized_deductions in the amount of dollar_figure their income_tax return reported a total_tax in the amount of dollar_figure and a refund amount of dollar_figure after reducing their total_tax by the amount of tax withheld dollar_figure 1ella joseph passed away on date after the filing of the petition in this case but prior to trial on date respondent filed a motion to dismiss for lack of prosecution with respect to ella joseph on the ground that there is no duly authorized representative or fiduciary to act on behalf of ella joseph deceased by the time of trial the motion to dismiss for lack of prosecution had not been ruled upon by this court further the record in this case was held open for days after trial to give petitioner an opportunity to provide letters testamentary or be appointed personal representative the record was closed on date to date petitioner has not provided us with proof that he or anyone else has been appointed personal representative the case will be dismissed as to ella joseph deceased for lack of prosecution the decision to be entered with respect to her will reflect the disposition of the issues considered in this opinion on their schedule a petitioners claimed as follows in pertinent part itemized_deductions line medical and dental expenses line net medical deduction line state_and_local_income_taxes line real_estate_taxes line total taxes line mortgage interest financial line total interest_deduction line total contributions line total limited misc expenses line net limited misc deduction line total itemized_deductions amount dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number as shown above petitioners claimed a schedule a deduction for real_estate_taxes paid of dollar_figure on their federal_income_tax return during taxable_year petitioners owned four distinct properties the first property was located in the bahamas this property was inherited by petitioner from his mother when she passed away in this property consisted of a vacant lot which had been zoned for duplexes petitioners owned two pieces of property located in punta gorda florida one of these properties was located miles from port charlotte and was inherited from petitioner’s mother the other_property was purchased by petitioners and was located about miles from the first florida property the fourth property owned by petitioners was their principal_residence located in chicago illinois this property was situated on two adjoining tracts of land the real_estate_taxes on the chicago property were paid through petitioners’ mortgage loan with emc mortgage corporation also as shown above petitioners claimed a schedule a deduction for medical and dental expenses paid of dollar_figure on their federal_income_tax return ella joseph was diagnosed with parkinson’s disease in approximately during the taxable_year ella joseph received a distribution in the amount of dollar_figure from bank one bank one sent a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc to respondent indicating that this distribution was made to ella joseph on date respondent issued petitioners a notice_of_deficiency for taxable_year in the notice_of_deficiency respondent disallowed petitioners’ claimed itemized_deductions determined petitioners had unreported income in the amount of dollar_figure and determined petitioners were liable for a tax_deficiency in the amount of dollar_figure and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 at trial petitioner claimed that he had documents and other evidence to support petitioners’ claimed itemized_deductions but did not have them at trial as previously noted the court left the record open and gave petitioner days to send these documents and other support to respondent petitioner did not avail himself of the opportunity to submit this evidence and on date the record in this case was closed opinion as a general_rule the determinations of the commissioner in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving the commissioner’s determinations in the notice_of_deficiency to be in error rule a 290_us_111 as one exception to this rule sec_7491 places upon the commissioner the burden_of_proof with respect to any factual issue relating to liability for tax if the taxpayer maintained adequate_records satisfied the substantiation requirements cooperated with the commissioner and introduced during the court_proceeding credible_evidence with respect to the factual issue in the present case the burden_of_proof does not shift with respect to any factual issue relating to petitioners’ liability for the income_tax deficiency because petitioners neither alleged that sec_7491 was applicable nor established that they complied with the substantiation requirements of sec_7491 as shown below sec_7491 and b however respondent has the burden of production with respect to the accuracy-related_penalty sec_7491 116_tc_438 therefore petitioners bear the burden of showing that they are entitled to the claimed itemized_deductions and that the ira distribution should not be included in their gross_income deductions are a matter of legislative grace and are allowed only as specifically provided by statute and as previously stated petitioners bear the burden of proving that they are entitled to the claimed deductions 503_us_79 292_us_435 sec_6001 and the regulations promulgated thereunder require taxpayers to maintain records sufficient to permit verification of income and expenses as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making and allow the deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir with these well-established propositions in mind we must determine whether petitioners have satisfied their burden of proving that they are entitled to the claimed itemized_deductions mentioned above medical and dental expenses as previously stated on their schedule a for taxable_year petitioners claimed a deduction of dollar_figure for medical and dental expenses_incurred during taxable_year respondent disallowed the aforesaid deduction in full respondent determined that petitioners did not prove that the expenses were incurred or if incurred that they were paid during taxable_year sec_213 allows as a deduction any expenses that are paid during the taxable_year for the medical_care of the taxpayer his spouse and dependents and that are not_compensated_for_by_insurance_or_otherwise 79_tc_313 the deduction is allowed only to the extent the amount exceeds percent of adjusted_gross_income sec_213 sec_1_213-1 income_tax regs the term medical_care includes amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for the purpose of affecting any structure or function of the body sec_213 estate of smith v commissioner supra pincite- petitioners claim they are entitled to a deduction for medical_expenses incurred mainly on account of ella joseph who as previously noted was diagnosed with parkinson’s disease in approximately however petitioners have provided no substantiation that such expenses were incurred at trial petitioner did not testify as to any medical_expenses that were incurred during taxable_year petitioner did not submit any evidence either before during or after trial that would prove any medical_expenses were incurred during taxable_year upon the basis of the record and because petitioners have failed to provide any substantiation to support their claimed deduction for medical and dental expenses we find that we cannot estimate any amounts of petitioners’ deduction under the cohan_rule and we sustain respondent’s disallowance of petitioners’ claimed deduction for medical and dental expenses in the amount of dollar_figure sec_6001 sec_1_6001-1 e income_tax regs real_estate_taxes petitioners claimed a schedule a deduction for real_estate_taxes paid during taxable_year of dollar_figure on their federal_income_tax return respondent agrees that petitioners are entitled to deduct under sec_164 dollar_figure of the claimed schedule a deduction for real_estate_taxes however respondent contends that petitioners are not entitled to the additional dollar_figure respondent determined that petitioners did not prove that the claimed real_estate_taxes were incurred or if incurred that they were paid during taxable_year sec_164 allows a deduction for certain taxes including state and local real_property_taxes paid_or_accrued during the taxable_year sec_164 in general taxes are deductible only by the person upon whom they are imposed see sec_1 a income_tax regs specifically sec_164 provides in pertinent part sec_164 taxes a general_rule --except as otherwise provided in this section the following taxes shall be allowed as a deduction for the taxable_year within which paid_or_accrued state and local and foreign real_property_taxes during taxable_year petitioners owned four distinct properties one such property was located in the bahamas petitioner testified that petitioners paid tax on this property and claimed the tax paid as a portion of the deduction claimed for real_estate_taxes on their schedule a however petitioner did not testify to the specific amount of the tax paid on the bahamas property the only corroborating evidence in the record which petitioner alleges shows that a tax was paid on this property is a reminder notice from lucaya service company limited the reminder notice references lot lucayan glen unit block lot and shows a total due from petitioner of dollar_figure however the reminder notice describes the reason for payment due as service charge arrears upon the basis of the record in this case we conclude that petitioners have failed to provide any substantiation to support any claimed deduction for real_estate tax paid on their bahamas property petitioners also owned two pieces of property located in punta gorda florida petitioner testified that petitioners paid real_estate_taxes on these properties and claimed the taxes paid as a portion of the deduction claimed for real_estate_taxes on their schedule a however petitioner again did not testify to the specific amounts of the taxes paid on the florida properties the only corroborating evidence in the record which petitioner alleges shows that taxes were paid on these properties is a statement of annual maintenance assessment in the amount of dollar_figure respondent reported at trial that the dollar_figure portion allowed by respondent pursuant to sec_164 of petitioners’ claimed schedule a deduction for real_estate_taxes consisted of real_estate_taxes paid in respect to the florida properties however it is not clear from the record if the amount of the annual maintenance assessment has already been included in the dollar_figure allowed by respondent or if such amount is considered a tax based on the foregoing we conclude that petitioners have failed to provide any substantiation to support any claimed deduction for real_estate_taxes paid on their florida properties in excess of the dollar_figure allowed by respondent petitioners further owned property in chicago illinois which was their principal_residence this property was located on two adjoining tracts of land petitioner testified that the real_estate_taxes on this property were paid through petitioners’ mortgage loan with emc mortgage corporation petitioner offered into evidence a monthly billing statement dated date from emc mortgage corporation along with a annual billing statement to corroborate his testimony both documents were received into evidence by the court petitioner testified that the taxes paid in were approximately similar to the taxes paid in the monthly billing statement reflects four instances of county tax_payments during taxable_year september october october and december in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure respectively the monthly billing statement reflects total real_estate_taxes paid during taxable_year in the amount of dollar_figure petitioner testified that the reason for several individual payments of tax was due to the fact that the property was located on two tracts of land and the taxes were assessed per tract the annual billing statement reflected two total_tax amounts one for each separate tract of land in the amounts of dollar_figure and dollar_figure the annual billing statement reflected a total of real_estate_taxes paid in the amount of dollar_figure upon the basis of the record in this case and giving petitioners the benefit of the doubt we conclude that they have substantiated real_estate_taxes paid in the amount of dollar_figure with respect to their chicago illinois property this amount is in addition to the portion of dollar_figure of the schedule a deduction for real_estate_taxes allowed by respondent with respect to petitioners’ florida properties home mortgage interest on their schedule a for taxable_year petitioners claimed a deduction of dollar_figure for home mortgage interest_paid during taxable_year respondent agrees that petitioners are entitled to deduct under sec_163 dollar_figure of the claimed deduction for home mortgage interest however respondent contends that petitioners are not entitled to the additional dollar_figure respondent determined that petitioners did not prove that they paid home mortgage interest in excess of dollar_figure during taxable_year sec_163 allows a deduction for all interest_paid or accrued within the taxable_year on indebtedness sec_163 however provides that in the case of a taxpayer other than a corporation no deduction is allowed for personal_interest qualified_residence_interest is excluded from the definition of personal_interest and thus is deductible under sec_163 see sec_163 qualified_residence_interest is any interest which is paid_or_accrued during the taxable_year on acquisition_indebtedness or home_equity_indebtedness see sec_163 acquisition_indebtedness is any indebtedness secured_by the qualified_residence of the taxpayer or incurred in acquiring constructing or substantially improving the qualified_residence see sec_163 home_equity_indebtedness is any other indebtedness secured_by the qualified_residence to the extent the aggregate amount of such indebtedness does not exceed the fair_market_value of the qualified_residence reduced by the amount of acquisition_indebtedness on the residence see sec_163 the amount of home_equity_indebtedness for any taxable_year cannot exceed dollar_figure see sec_163 the indebtedness generally must be an obligation of the taxpayer and not an obligation of another see 604_f2d_34 9th cir affg tcmemo_1976_150 petitioners provided no documentation before during or after trial such as canceled checks that substantiates their claim that they made payments of home mortgage interest in excess of dollar_figure during taxable_year at trial petitioner did not testify as to any specific payments of home mortgage interest petitioners’ only evidence in this respect is a monthly billing statement from emc mortgage corporation emc reflecting that petitioners paid dollar_figure of home mortgage interest during taxable_year however it is not clear from the record if this payment of home mortgage interest to emc has already been included in the dollar_figure allowed by respondent therefore we find that petitioners have failed to provide any substantiation to support their claimed payments of home mortgage interest in excess of the dollar_figure allowed by respondent we find we cannot estimate any amounts of petitioners’ deductions under the cohan_rule and we sustain respondent’s disallowance of petitioners’ claimed payments of home mortgage interest in excess of dollar_figure sec_6001 sec_1_6001-1 e income_tax regs miscellaneous deductions on their schedule a for taxable_year petitioners claimed miscellaneous deductions of dollar_figure for job expenses_incurred during taxable_year the deduction was claimed for expenses_incurred while petitioner attended english literature courses at worcester college in oxford england respondent disallowed the aforesaid deduction in full respondent determined that petitioners did not prove that the expenses were incurred or if incurred that they were paid during taxable_year nor did petitioners prove that if the expenses were incurred and paid the expenses were ordinary and necessary to petitioner’s business sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business for an expense to be ordinary the transaction that gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite the performance of services as an employee constitutes a trade_or_business see sec_1_162-17 income_tax regs the employee must show the relationship between the expenditures and the employment see evans v commissioner tcmemo_1974_267 the taxpayer bears the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir expenditures made by a taxpayer for education are deductible with certain exceptions not relevant here if the education either maintains or improves skills required in an individual’s employment or other trade_or_business or meets the express requirements of the individual’s employer or meets the requirements of applicable law or regulations imposed as a condition to the retention of employment status or rate of compensation see sec_1_162-5 income_tax regs 2the courses given by worcester college do not meet the minimum educational requirements of petitioner’s employment they do not qualify petitioner for a new trade_or_business thus deductions associated with the courses are not prohibited under sec_1_162-5 income_tax regs in the case of travel_expenses entertainment_expenses and expenses paid_or_incurred with respect to listed_property eg passenger automobiles sec_274 overrides the cohan doctrine and expenses are deductible only if the taxpayer meets the section’s stringent substantiation requirements sec_274 sec_280f 50_tc_823 affd 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date sec_274 specifically provides sec_274 substantiation required --no deduction or credit shall be allowed-- under sec_162 or sec_212 for any traveling expense including meals_and_lodging while away from home for any item with respect to an activity which is of a type generally considered to constitute entertainment amusement or recreation or with respect to a facility used in connection with such an activity for any expense for gifts or with respect to any listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement a the amount of such expense or other item b the time and place of the travel entertainment amusement recreation or use of the facility or property or the date and description of the gift c the business_purpose of the expense or other item and d the business relationship to the taxpayer of persons entertained using the facility or property or receiving the gift this section contemplates that no deduction or credit shall be allowed a taxpayer on the basis of such approximations or unsupported testimony of the taxpayer sec_1_274-5t temporary income_tax regs supra in order to substantiate a deduction by means of adequate_records a taxpayer must maintain a diary log statement of expenses trip sheet or similar record and documentary_evidence which in combination are sufficient to establish each element of each expense or use sec_1_274-5t temporary income_tax regs fed reg date a contemporaneous log is not required but corroborative evidence to support a taxpayer’s record of the elements of expenditure or use must have a high degree of probative value to elevate such statement and evidence to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs supra thus no deduction for expenses under sec_274 may be allowed on the basis of any approximation or the unsupported testimony of the taxpayer see eg murata v commissioner tcmemo_1996_321 golden v commissioner tcmemo_1993_602 petitioner testified that the job expenses_incurred during taxable_year were for expenses_incurred in furtherance of his occupation as a high school english teacher employed by the chicago department of education petitioner also testified that the expenses were incurred in attending english literature courses given at worcester college at oxford england petitioner further testified that the courses’ objective was to aid teachers in their teaching of high school english courses including advanced placement courses petitioner did admit that these courses were not required as a condition for his employment with the chicago department of education and that he and his wife had made this trip every summer for several years during which time he attended these courses at worcester college at oxford in this case petitioner has attempted to substantiate his expenditures through his own self-serving testimony at trial petitioner testified in taxable_year and preceding years he and his wife would fly to england for the last weeks in july while in england petitioner attended courses at worcester college at oxford these courses furthered his ability of teaching english and advanced placement courses petitioner further testified that while in england he and his wife stayed at bruern cottages and that he rented a mazda rx-7 in order to get back and forth from bruern cottages to worcester college petitioner claims that the dollar_figure miscellaneous deductions for job expenses_incurred during taxable_year were for the price of his and his wife’s air fare to england meals while in england books purchased for the courses at worcester college the rental cost of the mazda rx-7 and the price of the bruern cottages rental the only corroborating evidence in the record showing that petitioners did travel to england is a copy statement from bruern cottages reflecting a rental cost of big_number united kingdom currency pounds which petitioner requested in anticipation of litigation petitioner also testified that he asked for reimbursement for these expenses from his employer the chicago department of education as of the time of trial the chicago department of education had refused to reimburse petitioner for said expenses we have taken into consideration petitioner’s testimony and the copy statement and we conclude that petitioners have failed to satisfy the requirements of sec_162 and sec_274 as to all job expenditures claimed as miscellaneous deductions in the amount of dollar_figure we find we cannot estimate any amounts of petitioners’ deductions under the cohan_rule and we sustain respondent’s disallowance of petitioners’ claimed miscellaneous deductions sec_6001 sec_1_6001-1 e income_tax regs even had petitioners substantiated their claimed miscellaneous deductions of dollar_figure for expenses_incurred during taxable_year they still would not be permitted the deductions unless they demonstrated that the educational courses taken maintained or improved the skills required in petitioner’s employment as a high school english teacher whether education maintains or improves skills required by the taxpayer’s employment is a question of fact see 77_tc_1124 69_tc_877 51_tc_243 the burden_of_proof is on the taxpayer see rule a welch v helvering supra boser v commissioner supra pincite cf sec_7491 the fact that petitioner’s education is helpful to him in the performance of his employment does not establish that its cost is deductible as a business_expense see 51_tc_213 affd 418_f2d_91 7th cir petitioner must establish that there is a direct and proximate relationship between the worcester courses and the skills required in his employment as a high school english teacher see 276_us_145 boser v commissioner supra pincite a precise correlation is not necessary but the expenditure must enhance existing employment skills see boser v commissioner supra petitioner’s employer did not expressly require him to take the courses at issue we therefore assess whether the worcester college courses attended by petitioner maintained or improved his skills as a high school english teacher see sec_1_162-5 income_tax regs petitioner has not provided specific examples of how his teaching skills were enhanced by the worcester courses petitioner did not provide any materials as evidence of the specific content of the english and advanced placement courses he taught or the worcester courses we find that petitioners have failed to demonstrate a connection between petitioner’s attendance at the worcester courses and his job as a high school english teacher see 87_tc_126 taxpayers failed to demonstrate a connection between their attendance at a seminar in hawaii on hawaiian cultural transition in a diverse society and their jobs as science teachers thus we conclude petitioner has failed to prove that the worcester courses had a direct and proximate relationship to maintaining or improving his skills as a high school english and advanced placement teacher since petitioner has failed to demonstrate that the worcester courses had a direct and proximate relationship to maintaining or improving his skills as a high school english and advanced placement teacher we need not determine whether the expenses_incurred by petitioner in attending the worcester courses were ordinary and necessary within the meaning of sec_162 therefore we disallow for lack of substantiation the claimed miscellaneous deductions of dollar_figure for job expenses_incurred during taxable_year ira distribution in the stipulation of facts petitioner stipulated that during the taxable_year ella joseph received a distribution in the amount of dollar_figure from bank one petitioner testified that he did not know the source of the dollar_figure distribution respondent contends that this distribution was reported to him from bank one on a form 1099-r which reported this distribution as an ira distribution to ella joseph and income to petitioners petitioners did not include this distribution in gross_income on their jointly filed federal_income_tax return gross_income includes all income from whatever source derived sec_61 sec_61 specifically includes items included under sec_72 relating to annuities and iras as a general_rule amounts paid or distributed out of individual retirement plans including iras are included in gross_income when received by the payee or distributee under provisions of sec_72 sec_408 the regulations provide in relevant part as follows except as otherwise provided in this section any amount actually paid or distributed or deemed paid or distributed from an individual_retirement_account or individual_retirement_annuity shall be included in the gross_income of the payee or distributee for the taxable_year in which the payment or distribution is received sec_1_408-4 income_tax regs as stated previously petitioner does not dispute that ella joseph received the money from bank one in petitioner does not state any reason why petitioners did not include the distribution in their gross_income in taxable_year and petitioner does not claim any exception applies to this distribution therefore we conclude that the dollar_figure distribution from bank one to ella joseph is income to petitioners and we sustain respondent’s inclusion of this amount in petitioners’ gross_income accuracy-related_penalty as stated previously respondent determined that petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 with respect to petitioners’ disallowed deductions and unreported income sec_7491 provides that the commissioner shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount specifically sec_7491 which was enacted by the internal_revenue_service restructuring and reform act of rra publaw_105_206 sec a 112_stat_726 provides sec_7491 penalties --notwithstanding any other provision of this title the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title sec_7491 is effective with respect to court proceedings arising in connection with examinations commencing after date rra sec c 112_stat_727 there is no dispute that the examination in the present case commenced after date sec_6662 imposes a 20-percent penalty on the portion of any underpayment attributable to any of various factors one of which is negligence or disregard of rules or regulations sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-4 income_tax regs sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position and that the taxpayer acted in good_faith with respect to that portion the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1 b income_tax regs the most important factor is the extent of the taxpayer’s effort to assess his or her proper tax_liability for the year id upon the basis of the record in this case petitioners have not pleaded that the accuracy-related_penalty pursuant to sec_6662 with respect to the disallowed deductions and unreported income was not properly determined by respondent even had petitioners contended that this penalty was not properly determined by respondent we find nothing in the record to support such a contention respondent has shown that petitioners did not keep adequate books_and_records to properly substantiate their items claimed on their return and thus petitioners failed to make a reasonable attempt to comply with the provisions of the internal_revenue_code therefore we find that petitioners were negligent in their filing of their tax_return which reported an incorrect tax thus we sustain respondent’s determination with respect to the sec_6662 accuracy-related_penalty to reflect the foregoing an appropriate order and decision will be entered under rule
